Title: To George Washington from the Citizens of Hanover, Pennsylvania, 12 February 1777
From: Citizens of Hanover, Pennsylvania
To: Washington, George

 
Hanover, Pa., 12 February 1777. Request that no Continental soldiers be inoculated in their town “as Comparitively Verry fiew in Our Town has had that infectious Disorder and For the reasons as Follows.
“1st It must be Verry Distressing to the Inhabitance at this Season of the Year When our Provisions Such as Fowls and Every other Nessesary Fit for that Disorder is already Exhausted by armies Passing and Repassing and Many of them being sick and Billitted so long amoungst Us.
“2d Our grain is almost spent and Numbers of Familyes has none but what they buy at a Verry Dear Rate and that from what they Earn by their Dayly Labour and be at the Expence of Fetching it 20 or 30 Miles.
“3d Many of Our Laybouring men being out in the Militia—thereby many Families is Left with onely a Woman and a Number of Small Children and is at Present for Want of Firewood and many other Comforts of Life Put to Greate Difficulty.
“4th Our Young men being so many of them Out in the service and Laybourers being so Exceadingly scarce that Every man left at home has Enough to do to Get Firewood and Take Care of his Stock which the Latter must be attended to with the Greatest Prudence & Care to bring them throug the Winter as much of Our hay has been Taken to supply the Army.”
